DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-30 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5, 10-11, 14, 18, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (Pub. No.: US 20190387412 A1), hereinafter KIM, in view of Han et al. (Pub. No.: US 20150373674 A1), hereinafter Han.

With respect to claim 1, KIM teaches A method of wireless communication performed by a user equipment (UE), comprising: 
receiving a physical broadcast channel (PBCH) communication from a base station (BS) (fig. 26, [0357], the UE 1 receives one or more physical broadcast channels (PBCH) blocks); 
identifying, based at least in part on a determination that the PBCH communication of a remaining minimum system information (RMSI) physical downlink control channel (PDCCH) communication ([0333, 0340], transmitted prior to a beam signal (e.g., PSS, SSS, PBCH, RMSI (which represents remaining system information as broadcast system information similar to SIB of the LTE system)), one or more radio resources in which the reference signal is to be transmitted (fig. 26, [0358], the SS 1 combines and decodes the SS/PBCH blocks transmitted over the same beam using the resource information on which each SS/PBCH block is transmitted); and 
monitoring for the reference signal, from the BS, in the one or more radio resources prior to reception of the RMSI PDCCH communication ([0074], the UE may monitor a DL channel state by receiving a Downlink Reference Signal (DL RS)).  

Although KIM teaches a remaining minimum system information (RMSI) physical downlink control channel (PDCCH) communication as set forth above.  KIM does not explicitly teach indicates a reference signal that is to be transmitted prior to transmission.  

However, Han teaches indicates a reference signal that is to be transmitted prior to transmission ([0040], the reference signal is transmitted prior to the trigger signal indicating transmission of the data signal).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Han, indicates a reference signal that is to be transmitted prior to transmission, into the teachings of KIM, in order to communicating scheduling information for both licensed and unlicensed spectrums (Han, [0002]).

With respect to claim 2, KIM teaches wherein the reference signal comprises: a channel state information reference signal (CSI-RS) ([0074]).

With respect to claim 5, KIM teaches wherein the reference signal comprises a channel state information reference signal (CSI-RS) that is scheduled by the BS ([0074, 0369]).

With respect to claim 10, KIM teaches A method of wireless communication performed by a base station (BS), comprising: 
transmitting, to a user equipment (UE), a physical broadcast channel (PBCH) communication(fig. 26, [0357], the UE 1 receives one or more physical broadcast channels (PBCH) blocks) transmitted prior to transmission of a remaining minimum system information (RMSI) physical downlink control channel (PDCCH) communication([0333, 0340], transmitted prior to a beam signal (e.g., PSS, SSS, PBCH, RMSI (which represents remaining system information as broadcast system information similar to SIB of the LTE system)); and 
transmitting, to the UE, the reference signal prior to transmitting the RMSI PDCCH communication to the UE ([0074, 0333], BS transmits the DL reference signal prior to transmitting the RMSI PDCCH communication to the UE).

Although KIM teaches a remaining minimum system information (RMSI) physical downlink control channel (PDCCH) communication as set forth above.  KIM does not explicitly teach indicates a reference signal that is to be transmitted prior to transmission.  

However, Han teaches indicates a reference signal that is to be transmitted prior to transmission ([0040], the reference signal is transmitted prior to the trigger signal indicating transmission of the data signal).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Han, indicates a reference signal that is to be transmitted prior to transmission, into the teachings of KIM, in order to communicating scheduling information for both licensed and unlicensed spectrums (Han, [0002]).

With respect to claim 11, this claim recites the method of claim 2, and it is rejected for at least the same reasons.

With respect to claim 14, this claim recites the method of claim 5, and it is rejected for at least the same reasons.

With respect to claim 18, KIM teaches A user equipment (UE) for wireless communication, comprising: 
a memory ([0366], memory); and 
one or more processors operatively coupled to the memory, the memory and the one or more processors configured to ([0366], processor): 
receive a physical broadcast channel (PBCH) communication from a base station (BS) (fig. 26, [0357], the UE 1 receives one or more physical broadcast channels (PBCH) blocks); 
identify, based at least in part on a determination that the PBCH communication of a remaining minimum system information (RMSI) physical downlink control channel (PDCCH) communication ([0333, 0340], transmitted prior to a beam signal (e.g., PSS, SSS, PBCH, RMSI (which represents remaining system information as broadcast system information similar to SIB of the LTE system)), one or more radio resources in which the reference signal is to be transmitted (fig. 26, [0358], the SS 1 combines and decodes the SS/PBCH blocks transmitted over the same beam using the resource information on which each SS/PBCH block is transmitted); and 
monitor for the reference signal, from the BS, in the one or more radio resources prior to reception of the RMSI PDCCH communication ([0074], the UE may monitor a DL channel state by receiving a Downlink Reference Signal (DL RS)).  

Although KIM teaches a remaining minimum system information (RMSI) physical downlink control channel (PDCCH) communication as set forth above.  KIM does not explicitly teach indicates a reference signal that is to be transmitted prior to transmission.  

However, Han teaches indicates a reference signal that is to be transmitted prior to transmission ([0040], the reference signal is transmitted prior to the trigger signal indicating transmission of the data signal).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Han, indicates a reference signal that is to be transmitted prior to transmission, into the teachings of KIM, in order to communicating scheduling information for both licensed and unlicensed spectrums (Han, [0002]).

With respect to claim 25, KIM teaches A base station (BS) for wireless communication, comprising: 
a memory ([0366], memory); and 
one or more processors operatively coupled to the memory, the memory and the one or more processors configured to ([0366], processor): 
transmitting, to a user equipment (UE), a physical broadcast channel (PBCH) communication(fig. 26, [0357], the UE 1 receives one or more physical broadcast channels (PBCH) blocks) transmitted prior to transmission of a remaining minimum system information (RMSI) physical downlink control channel (PDCCH) communication([0333, 0340], transmitted prior to a beam signal (e.g., PSS, SSS, PBCH, RMSI (which represents remaining system information as broadcast system information similar to SIB of the LTE system)); and 
transmitting, to the UE, the reference signal prior to transmitting the RMSI PDCCH communication to the UE ([0074, 0333], BS transmits the DL reference signal prior to transmitting the RMSI PDCCH communication to the UE).

Although KIM teaches a remaining minimum system information (RMSI) physical downlink control channel (PDCCH) communication as set forth above.  KIM does not explicitly teach indicates a reference signal that is to be transmitted prior to transmission.  

However, Han teaches indicates a reference signal that is to be transmitted prior to transmission ([0040], the reference signal is transmitted prior to the trigger signal indicating transmission of the data signal).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Han, indicates a reference signal that is to be transmitted prior to transmission, into the teachings of KIM, in order to communicating scheduling information for both licensed and unlicensed spectrums (Han, [0002]).

Allowable Subject Matter

Claims 3-4, 6-9, 12-13, 15-17, 19-24 and 26-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pub. No.: US 20160128011 A1; “Yang”, ([0126])

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TANG whose telephone number is (571)270-7193.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIET TANG/
Primary Examiner, Art Unit 2469